Citation Nr: 0310560	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  99-11 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to March 
1981, and again from October 1981 to March 1986.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which, among other things, 
denied the benefits sought on appeal.  The Board first 
considered the issue remaining on appeal in November 2000.  
At that time, it was determined that additional development 
was required.  As such, the Board remanded the issue to the 
RO to obtain additional medical records and have the veteran 
undergo a VA examination.  The requested development was 
completed by the RO; however, this matter must once again be 
remanded in order for the RO to cure a procedural defect.


REMAND

The evidence of record shows that the veteran submitted a 
request for VA compensation benefits in June 1998.  The 
requested benefits were denied by the RO and a statement of 
the case was issued in October 1998.  A supplemental 
statement of the case was issued in April 2003, which 
included a recitation of new regulations regarding VA's duty 
to assist claimants in the development of their claims.  
Additionally, on April 17, 2003, the RO sent a letter to the 
veteran advising her of evidence needed to substantiate her 
claim remaining on appeal.  This letter included a request 
for the veteran to submit additional evidence by May 17, 
2003.  The veteran, through representation, requested that 
the waiting period be waived.  As such, the case was then 
certified to the Board.  

While the veteran's appeal was pending, the President signed 
into legislation the Veterans Claims Assistance Act of 2000 
(the VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)].  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  It also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  
Additionally, judicial precedent requires that VA advise a 
claimant not only of his/her own responsibilities with 
respect to gathering evidence, be of VA's responsibilities in 
obtaining specific evidence on behalf of a claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Regulations implementing the VCAA were promulgated and the 
Board began advising claimants in writing of his/her rights 
and responsibilities under the VCAA, as well as the 
responsibilities of VA in assisting claimants in obtaining 
evidence, as opposed to remanding all cases that did not have 
the statutorily mandated notice language to the ROs.  The 
Board's notice included a request for claimants to respond 
within thirty days of the date of the letter as provided in 
38 C.F.R. Section 19.9(a)(2)(ii).  This portion of the 
regulations, however, was recently invalidated by the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  The Federal Circuit specifically found that, under 
the statute, a claimant has one year in which to submit 
additional evidence and argument in support of his/her claim 
following notice of the VCAA as opposed to only thirty days 
as set forth in the regulations at 38 C.F.R. Section 
19.9(a)(2)(ii).  Accordingly, that portion of the regulations 
limiting a veteran's response time to thirty days, 38 C.F.R. 
Section 19.9(a)(2)(ii), was invalidated.  See Disabled  
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

Considering the procedural outline as set forth in the VCAA 
and recent opinion of the Federal Circuit in conjunction with 
the veteran's claims folder, which is void of specific notice 
of the VA's duty to obtain evidence of behalf of the veteran, 
the Board finds that it has no alternative but to remand this 
matter once again to the RO to ensure that the veteran is 
given proper notice of her rights and responsibilities under 
the VCAA, allowed the appropriate time in which to respond to 
the notice of the VCAA and/or waive that response time, and 
to ensure that all duty to notify and duty to assist 
obligations of VA are met.  It is noted that as a result of 
the recent invalidation of regulations implementing the VCAA, 
the Board does not have the authority to cure this procedural 
defect itself.

Therefore, this matter is REMANDED for the following action:

The RO must advise the veteran of her 
rights and responsibilities under the 
VCAA and valid implementing regulations.  
She should be given an opportunity to 
supply additional evidence and/or 
argument, identify additional evidence 
for VA to obtain, or waive her right to 
the one-year response time required under 
the VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and her representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument she desires to have considered in connection with 
her current appeal.  No action is required of the veteran 
until she is notified.



	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




